November 30, 2004


CHANGE IN CONTROL AGREEMENT
(GARRET G. NIEUWENHUIS, FIRST SENIOR VICE PRESIDENT)
2004

                 THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), is made as
of this 30th day of November, 2004, among VALLEY NATIONAL BANK (“Bank”), a
national banking association with its principal office at 1455 Valley Road,
Wayne, New Jersey, VALLEY NATIONAL BANCORP (“Valley”), a New Jersey corporation
which maintains its principal office at 1455 Valley Road, Wayne, New Jersey
(Valley and the Bank collectively are the “Company”) and GARRET G. NIEUWENHUIS
(the “Executive”).

BACKGROUND

                 WHEREAS, the Executive has been continuously employed by the
Bank for at least three full years;

                 WHEREAS, the Executive throughout his tenure has worked
diligently in his position in the business of the Bank and Valley;

                 WHEREAS, the Boards of Directors of the Bank and Valley (either
one, the “Board of Directors” and, together, the “Company Boards”) believe that
the future services of the Executive are of great value to the Bank and Valley
and that it is important for the growth and development of the Bank that the
Executive continue in his position;

                 WHEREAS, if the Company receives any proposal from a third
person concerning a possible business combination with, or acquisition of
equities securities of, the Company, the Company Boards believe it is imperative
that the Company and the Company Boards be able to rely upon the Executive to
continue in his position, and that they be able to receive and rely upon his
advice, if they request it, as to the best interests of the Company and its
shareholders, without concern that the Executive might be distracted by the
personal uncertainties and risks created by such a proposal;

                 WHEREAS, to achieve that goal, and to retain the Executive’s
services prior to any such activity, the Company Boards and the Executive have
agreed to enter into this Agreement to govern the Executive’s termination
benefits in the event of a Change in Control of the Company, as hereinafter
defined.

                 NOW, THEREFORE, to assure the Company that it will have the
continued dedication of the Executive and the availability of his advice and
counsel notwithstanding the possibility, threat or occurrence of a bid to take
over control of the Company, and to induce the Executive to remain in the employ
of the Company, and for other good and valuable consideration, the Company and
the Executive, each intending to be legally bound hereby agree as follows:

                 1.       Definitions

                            a.            Base Salary. “Base Salary”, as used in
Section 9 hereof, means the annual cash base salary (excluding any bonus and the
value of any fringe benefits) paid to the Executive at the time of the
termination of employment unless such amount has been reduced after a Change in
Control, in which case such amount shall be the highest base salary in effect
during the 18 months prior to the Change in Control.

                            b.            Cause. For purposes of this Agreement
“Cause” with respect to the termination by the Company of Executive’s employment
shall mean (i) willful and continued failure by the Executive to perform his
duties for the Company under this Agreement after at least one warning in
writing from the Board of Directors identifying specifically any such failure;
(ii) the willful engaging by the Executive in misconduct which causes material
injury to the Company as specified in a written notice to the Executive from the
Board of Directors; or (iii) conviction of a crime, other than a traffic
violation, habitual drunkenness, drug abuse, or excessive absenteeism other than
for illness, after a warning (with respect to drunkenness or absenteeism only)
in writing from the Board of Directors to refrain from such behavior. No act or
failure to act on the part of the Executive shall be considered willful unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the action or omission was in the best interest of the
Company.

                            c.            Change in Control. “Change in Control”
means any of the following events: (i) when Valley or a Valley Subsidiary
acquires actual knowledge that any person (as such term is used in Sections
13(d) and 14(d)(2) of the Exchange Act), other than an affiliate of Valley or a
Valley Subsidiary or an employee benefit plan established or maintained by
Valley, a Valley Subsidiary or any of their respective affiliates, is or becomes
the beneficial owner (as defined in Rule 13d-3 of the Exchange Act) directly or
indirectly, of securities of Valley representing more than twenty-five percent
(25%) of the combined voting power of Valley’s then outstanding securities (a
“Control Person”); (ii) upon the first purchase of Valley’s common stock
pursuant to a tender or exchange offer (other than a tender or exchange offer
made by Valley, a Valley Subsidiary or an employee benefit plan established or
maintained by Valley, a Valley Subsidiary or any of their respective
affiliates); (iii) the consummation of (A) a transaction, other than a
Non-Control Transaction, pursuant to which Valley is merged with or into, or is
consolidated with, or becomes the subsidiary of another corporation, (B) a sale
or disposition of all or substantially all of Valley’s assets or (C) a plan of
liquidation or dissolution of Valley; (iv) if during any period of two (2)
consecutive years, individuals (the “Continuing Directors”) who at the beginning
of such period constitute the Board of Directors of Valley (the “Valley Board”)
cease for any reason to constitute at least 60% thereof or, following a
Non-Control Transaction, 60% of the board of directors of the Surviving
Corporation; provided that any individual whose election or nomination for
election as a member of the Valley Board (or, following a Non-Control
Transaction, the board of directors of the Surviving Corporation) was approved
by a vote of at least two-thirds of the Continuing Directors then in office
shall be considered a Continuing Director; or (v) upon a sale of (A) common
stock of the Bank if after such sale any person (as such term is used in Section
13(d) and 14(d)(2) of the Exchange Act) other than Valley, an employee benefit
plan established or maintained by Valley or a Valley Subsidiary, or an affiliate
of Valley or a Valley Subsidiary, owns a majority of the Bank’s common stock or
(B) all or substantially all of the Bank’s assets (other than in the ordinary
course of business). For purposes of this paragraph: (I) Valley will be deemed
to have become a subsidiary of another corporation if any other corporation
(which term shall include, in addition to a corporation, a limited liability
company, partnership, trust, or other organization) owns, directly or
indirectly, 50 percent or more of the total combined outstanding voting power of
all classes of stock of Valley or any successor to Valley; (II) “Non-Control
Transaction” means a transaction in which Valley is merged with or into, or is
consolidated with, or becomes the subsidiary of another corporation pursuant to
a definitive agreement providing that at least 60% of the directors of the
Surviving Corporation immediately after the transaction are persons who were
directors of Valley on the day before the first public announcement relating to
the transaction; (III) the “Surviving Corporation” in a transaction in which
Valley becomes the subsidiary of another corporation is the ultimate parent
entity of Valley or Valley’s successor; (IV) the “Surviving Corporation” in any
other transaction pursuant to which Valley is merged with or into another
corporation is the surviving or resulting corporation in the merger or
consolidation; and (V) “Valley Subsidiary” means any corporation in an unbroken
chain of corporations, beginning with Valley, if each of the corporations other
than the last corporation in the unbroken chain owns stock possessing 50% or
more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

                            d.            Continuously Employed. “Continuously
employed”, as used in Section 9, means continuously employed by the Bank but
excludes any period of employment by a bank or financial institution acquired by
or merged into the Bank and excludes any period of employment by the Bank if
such period is separated from the current employment with the Bank by a break in
service (other a break in service resulting solely from illness, disability or
family leave).

                            e.            Contract Period. “Contract Period”
shall mean the period commencing the day immediately preceding a Change in
Control and ending on the earlier of (i) the first anniversary of the Change in
Control or (ii) the date the Executive would attain age 65 or (iii) the death of
the Executive. For the purpose of this Agreement, a Change in Control shall be
deemed to have occurred at the date specified in the definition of
Change-in-Control.

                            f.            Exchange Act. “Exchange Act” means the
Securities Exchange Act of 1934, as amended.

                            g.            Good Reason. When used with reference
to a voluntary termination by Executive of his employment with the Company,
“Good Reason” shall mean any of the following, if taken without Executive’s
express written consent:

                                            (1)             The assignment to
Executive of any duties inconsistent with, or the reduction of powers or
functions associated with, Executive’s position, duties, responsibilities and
status with the Company immediately prior to a Change in Control. A change in
title or positions resulting merely from a merger of the Bank or Valley into or
with another bank or company which does not downgrade in any way the Executive’s
powers, duties and responsibilities shall not meet the requirements of this
paragraph;

                                            (2)             A reduction by the
Company in Executive’s annual base compensation as in effect immediately prior
to a Change in Control or the failure to award Executive annual increases in
accordance herewith;

                                            (3)             A failure by the
Company to continue any bonus plan in which Executive participated immediately
prior to the Change in control or a failure by the Company to continue Executive
as a participant in such plan on at least the same basis as Executive
participated in such plan prior to the Change in Control;

                                            (4)             The Company’s
transfer of Executive to another geographic location more than 35 miles from his
present office location, except for required travel on the Company’s business to
an extent substantially consistent with Executive’s business travel obligations
immediately prior to such Change in Control;

                                            (5)             The failure by the
Company to continue in effect any employee benefit plan, program or arrangement
(including, without limitation the Company’s retirement plan, benefit
equalization plan, life insurance plan, health and accident plan, disability
plan, deferred compensation plan or long term stock incentive plan) in which
Executive is participating immediately prior to a Change in Control (except that
the Company may institute or continue plans, programs or arrangements providing
Executive with substantially similar benefits); the taking of any action by the
Company which would adversely affect Executive’s participation in or materially
reduce Executive’s benefits under, any of such plans, programs or arrangements;
the failure to continue, or the taking of any action which would deprive
Executive, of any material fringe benefit enjoyed by Executive immediately prior
to such Change in Control; or the failure by the Company to provide Executive
with the number of paid vacation days to which Executive was entitled
immediately prior to such Change in Control;

                                            (6)             The failure by the
Company to obtain an assumption in writing of the obligations of the Company to
perform this Agreement by any successor to the Company and to provide such
assumption to the Executive prior to any Change in Control; or

                                            (7)             Any purported
termination of Executive’s employment by the Company during the term of this
Agreement which is not effected pursuant to all of the requirements of this
Agreement; and, for purposes of this Agreement, no such purported termination
shall be effective.

                                             h.            Pro-rata Bonus
Amount. “Pro-rata Bonus Amount”, as used in Section 9, means an amount equal to
a “portion” of the highest cash bonus paid to the Executive in the three
calendar years immediately prior to the Change in Control. The “portion” of such
cash bonus shall be a fraction, the numerator of which is the number of calendar
months or part thereof which the Executive has worked in the calendar year in
which the termination occurs and the denominator of which is 12.

                 2.            Employment. The Company hereby agrees to employ
the Executive, and the Executive hereby accepts employment, during the Contract
Period upon the terms and conditions set forth herein.

                 3.            Position. During the Contract Period the
Executive shall be employed by the bank as a Senior Officer, or such other
corporate or divisional profit center as shall then be the principal successor
to the business, assets and properties of the Company, with substantially the
same title and the same duties and responsibilities as before the Change in
Control. The Executive shall devote his full time and attention to the business
of the Company, and shall not during the Contract Period be engaged in any other
business activity. This paragraph shall not be construed as preventing the
Executive from managing any investments of his which do not require any service
on his part in the operation of such investments.

                 4.       Cash Compensation. The Company shall pay to the
Executive compensation for his services during the Contract Period as follows:

                            a.            Base Salary. A base annual salary
equal to the annual salary in effect as of the Change in Control. The annual
salary shall be payable in installments in accordance with the Company’s usual
payroll method.

                            b.            Annual Bonus. An annual cash bonus
equal to at least the average of the bonuses paid to the Executive in the three
years prior to the Change in Control. The bonus shall be payable at the time and
in the manner which the Company paid such bonuses prior to the Change in
Control.

                            c.            Annual Review. The Board of Directors
during the Contract Period shall review annually, or at more frequent intervals
which the Board of Directors determines is appropriate, the Executive’s
compensation and shall award him additional compensation to reflect the
Executive’s performance, the performance of the Company and competitive
compensation levels, all as determined in the discretion of the Board of
Directors.

                 5.       Expenses and Fringe Benefits.

                            a.            Expenses. During the Contract Period,
the Executive shall be entitled to reimbursement for all business expenses
incurred by him with respect to the business of the Company in the same manner
and to the same extent as such expenses were previously reimbursed to him
immediately prior to the Change in Control.

                            b.            Benefit Equalization Plan. During the
Contract Period, if the Executive was entitled to benefits under the Company’s
Benefit Equalization Plan (“BEP”) prior to the Change in Control, the Executive
shall be entitled to continued benefits under the BEP after the Change in
Control and such BEP may not be modified to reduce or eliminate such benefits
during the Contract Period.

                            c.            Club Membership and Automobile. If
prior to the Change in Control, the Executive was entitled to membership in a
country club and/or the use of an automobile, he shall be entitled to the same
membership and/or use of an automobile at least comparable to the automobile
provided to him prior to the Change in Control.

                            d.            Other Benefits. The Executive also
shall be entitled to vacations and sick days, in accordance with the practices
and procedures of the Company, as such existed immediately prior to the Change
in Control. During the Contract Period, the Executive also shall be entitled to
hospital, health, medical and life insurance, and any other benefits enjoyed,
from time to time, by senior officers of the Company, all upon terms as
favorable as those enjoyed by other senior officers of the Company.
Notwithstanding anything in this paragraph 5(d) to the contrary, if the Company
adopts any change in the benefits provided for senior officers of the Company,
and such policy is uniformly applied to all officers of the Company (and any
successor or acquirer of the Company, if any), then no such change shall be
deemed to be contrary to this paragraph.

                 6.       Termination for Cause. The Company shall have the
right to terminate the Executive for Cause, upon written notice to him of the
termination which notice shall specify the reasons for the termination. In the
event of termination for Cause the Executive shall not be entitled to any
further benefits under this Agreement.

                 7.       Disability. During the Contract Period if the
Executive becomes permanently disabled, or is unable to perform his duties
hereunder for 4 consecutive months in any 12 month period, the Company may
terminate the employment of the Executive. In such event, the Executive shall
not be entitled to any further benefits under this Agreement.

                 8.       Death Benefits. Upon the Executive’s death during the
Contract Period, his estate shall not be entitled to any further benefits under
this Agreement.

                 9.       Termination Without Cause or Resignation for Good
Reason. The Company may terminate the Executive without Cause during the
Contract Period by written notice to the Executive providing four weeks notice.
The Executive may resign for Good Reason during the Contract Period upon four
weeks’ written notice to the Company specifying facts and circumstances claimed
to support the Good Reason. The Executive shall be entitled to give a Notice of
Termination that his or her employment is being terminated for Good Reason at
any time during the Contract Period, not later than twelve months after any
occurrence of an event stated to constitute Good Reason. If the Company
terminates the Executive’s employment during the Contract Period without Cause
or if the Executive Resigns for Good Reason, the Company shall, subject to
section 12 hereof:

                            a.             Within 20 business days of the
termination of employment pay the Executive a lump sum equal to: (i), if the
Executive has been continuously employed by the Bank for 6 full years or more,
two (2) years of Base Salary plus a Pro-rata Bonus Amount or (ii), if the
Executive has been continuously employed by the Bank for less than 6 full years
but more than three years, then one (1) year of Base Salary plus a Pro-rata
Bonus Amount; and

                            b.             Continue to provide the Executive
with medical, dental and life insurance for the period equal to the equivalent
period of the lump sum payment (i.e. 1 or 2 years) as were provided at the time
of termination of his employment with the Company, at the Company’s cost
(subject to normal co-pays, deductible and employee contributions). Upon
expiration of benefit coverages, full COBRA benefits (18 months) will be made
available to Executive.

                 The Executive shall not have a duty to mitigate the damages
suffered by him in connection with the termination by the Company of his
employment without Cause or a resignation for Good Reason during the Contract
Period. If the Company fails to pay the Executive the lump sum amount due him
hereunder or to provide him with the health, hospitalization and insurance
benefits due under this section, the Executive, after giving 10 days’ written
notice to the Company identifying the Company’s failure, shall be entitled to
recover from the Company all of his reasonable legal fees and expenses incurred
in connection with his enforcement against the Company of the terms of this
Agreement. The Executive shall be denied payment of his legal fees and expenses
only if a court finds that the Executive sought payment of such fees without
reasonable cause.

                 10.       Resignation Without Good Reason. The Executive shall
be entitled to resign from the employment of the Company at any time during the
Contact Period without Good Reason, but upon such resignation the Executive
shall not be entitled to any additional compensation for the time after which he
ceases to be employed by the Company, and shall not be entitled to any of the
other benefits provided hereunder. No such resignation shall be effective unless
in writing with four weeks’ notice thereof.

                 11.       Non-Disclosure of Confidential Information.

                            a.            Non-Disclosure of Confidential
Information. Except in the course of his employment with the Company and in the
pursuit of the business of the Company or any of its subsidiaries or affiliates,
the Executive shall not, at any time during or following the Contract Period,
disclose or use, any confidential information or proprietary data of the Company
or any of its subsidiaries or affiliates. The Executive agrees that, among other
things, all information concerning the identity of and the Company’s relations
with its customers is confidential information.

                            b.            Specific Performance. Executive agrees
that the Company does not have an adequate remedy at law for the breach of this
section and agrees that he shall be subject to injunctive relief and equitable
remedies as a result of the breach of this section. The invalidity or
unenforceability of any provision of this Agreement shall not affect the force
and effect of the remaining valid portions.

        c.        Survival. This section shall survive the termination of the
Executive’s employment hereunder and the expiration of this Agreement.

                 12.       Certain Reduction of Payments by the Company.

                            a.             Anything in this Agreement to the
contrary notwithstanding, prior to the payment of any lump sum amount payable
hereunder, the certified public accountants of the Company immediately prior to
a Change of Control (the “Certified Public Accountants”) shall determine as
promptly as practical and in any event within 20 business days following the
termination of employment of Executive whether any payment or distribution by
the Company to or for the benefit of the Executive (whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise) (a “Payment”) would more likely than not be nondeductible by the
Company for Federal income purposes because of Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), and if it is then the aggregate
present value of amounts payable or distributable to or for the benefit of
Executive pursuant to this Agreement (such payments or distributions pursuant to
this Agreement are thereinafter referred to as “Agreement Payments”) shall be
reduced (but not below zero) to the reduced Amount. For purposes of this
paragraph, the “Reduced Amount” shall be an amount expressed in present value
which maximizes the aggregate present value of Agreement Payments without
causing any Payment to be nondeductible by the Company because of said Section
280G of the Code.

                            b.             If under paragraph (a) of this
section the Certified Public Accountants determine that any Payment would more
likely than not be nondeductible by the Company because of Section 280G of the
Code, the Company shall promptly give the Executive notice to that effect and a
copy of the detailed calculation thereof and of the Reduced Amount, and the
Executive may then elect, in his sole discretion, which and how much of the
Agreement Payments shall be eliminated or reduced (as long as after such
election the aggregate present value of the Agreement Payments equals the
Reduced Amount), and shall advise the Company in writing of his election within
20 business days of his receipt of notice. If no such election is made by the
Executive within such 20-day period, the Company may elect which and how much of
the Agreement Payments shall be eliminated or reduced (as long as after such
election the Aggregate present Value of the Agreement Payments equals the
Reduced Amount) and shall notify the Executive promptly of such election. For
purposes of this paragraph, present Value shall be determined in accordance with
Section 280G(d)(4) of the Code. All determinations made by the Certified Public
Accountants shall be binding upon the Company and Executive shall be made within
20 business days of a termination of employment of Executive. With the consent
of the Executive, the Company may suspend part or all of the lump sum payment
due under Section 9 hereof and any other payments due to the Executive hereunder
until the Certified Public Accountants finish the determination and the
Executive (or the Company, as the case may be) elect how to reduce the Agreement
Payments, if necessary. As promptly as practicable following such determination
and the elections hereunder, the Company shall pay to or distribute to or for
the benefit of Executive such amounts as are then due to Executive under this
Agreement and shall promptly pay to or distribute for the benefit of Executive
in the future such amounts as become due to Executive under this Agreement.

                            c.             As a result of the uncertainty in the
application of Section 280G of the Code, it is possible that Agreement Payments
may have been made by the Company which should not have been made
(“Overpayment”) or that additional Agreement Payments which will have not been
made by the Company could have been made (“Underpayment”), in each case,
consistent with the calculation of the Reduced Amount hereunder. In the event
that the Certified Public Accountants, based upon the assertion of a deficiency
by the Internal Revenue Service against the Company or Executive which said
Certified Public Accountants believe has a high probability of success,
determines that an Overpayment has been made, any such Overpayment shall be
treated for all purposes as a loan to Executive which Executive shall repay to
the Company together with interest at the applicable Federal rate provided for
in Section 7872(f)(2)(A) of the Code; provided, however, that no amount shall be
payable by Executive to the Company in and for the extent such payment would not
reduce the amount which is subject to taxation under Section 4999 of the Code.
In the event that the Certified Public Accountants, based upon controlling
precedent, determine that an Underpayment has occurred, any such Underpayment
shall be promptly paid by the Company to or for the benefit of the Executive
together with interest at the applicable Federal rate provided for in Section
7872(f)(2)(A) of the Code.

                 13.       Term and Effect Prior to Change in Control.

                            a.            Term. Except as otherwise provided for
hereunder, this Agreement shall commence on the date hereof and shall remain in
effect for a period of 3 years from the date hereof (the “Initial Term”) or
until the end of the Contract Period, whichever is later. The Initial Term shall
be automatically extended for an additional one year period on the anniversary
date hereof (so that the Initial Term is always 3 years) unless, prior to a
Change in Control, the Personnel and Compensation Committee of the Bank notifies
the Executive in writing at any time that the Contract is not so extended, in
which case the Initial Term shall end upon the later of (i) 3 years after the
date hereof, or (ii) twenty-four months after the date of such written notice.
Notwithstanding anything to the contrary contained herein, the Initial Term
shall cease when the Executive reaches age 65.

                            b.            No Effect Prior to Change in Control.
This Agreement shall not effect any rights of the Company to terminate the
Executive prior to a Change in Control or any rights of the Executive granted in
any other agreement or contract or plan with the Company. The rights, duties and
benefits provided hereunder shall only become effective upon and after a Change
in Control. If the full-time employment of the Executive by the Company is ended
for any reason prior to a Change in Control, this Agreement shall thereafter be
of no further force and effect.

                 14.       Severance Compensation and Benefits Not in Derogation
of Other Benefits. Anything to the contrary herein contained notwithstanding,
the payment or obligation to pay any monies, or granting of any benefits, rights
or privileges to Executive as provided in this Agreement shall not be in lieu or
derogation of the rights and privileges that the Executive now has or will have
under any plans or programs of or agreements with the Company, except that if
the Executive received any payment hereunder, he shall not be entitled to any
payment under the Company’s severance policy for officers and directors.

                 15.       Miscellaneous. This Agreement is the joint and
several obligation of the Bank and Valley. The terms of this Agreement shall be
governed by, and interpreted and construed in accordance with the provisions of,
the laws of New Jersey. This Agreement supersedes all prior agreements and
understandings with respect to the matters covered hereby, including expressly
any prior agreement with the Company concerning change in control benefits. The
amendment or termination of this Agreement may be made only in a writing
executed by the Company and the Executive, and no amendment or termination of
this Agreement shall be effective unless and until made in such a writing. This
Agreement shall be binding upon any successor (whether direct or indirect, by
purchase, merge, consolidation, liquidation or otherwise) to all or
substantially all of the assets of the Company. This Agreement is personal to
the Executive and the Executive may not assign any of his rights or duties
hereunder but this Agreement shall be enforceable by the Executive’s legal
representatives, executors or administrators. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original, and it
shall not be necessary in making proof of this Agreement to produce or account
for more than one such counterpart.

--------------------------------------------------------------------------------

                 IN WITNESS WHEREOF, Valley National Bank and Valley National
Bancorp each have caused this Agreement to be signed by their duly authorized
representatives pursuant to the authority of their Boards of Directors, and the
Executive has personally executed this Agreement, all as of the day and year
first written above.


ATTEST:


  
——————————————
                                          , Secretary
VALLEY NATIONAL BANCORP


By:  
——————————————
    Gerald H. Lipkin, Chairman
    and Chief Executive Officer


ATTEST:


  
——————————————
                                          , Secretary
VALLEY NATIONAL BANK


By:  
——————————————
    Gerald H. Lipkin, Chairman
    and Chief Executive Officer


WITNESS:


  
——————————————
            




——————————————
Garret G. Nieuwenhuis, Executive
